DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 25, and 27, in the reply filed on 10/31/2022 is acknowledged.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/14/2019, 9/30/2020, and 10/10/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: curved surface configured to contact in claim 1; lens surface configured to allow in claim 1; ocular contact lens is configured, through the one or more chamfered edges, to reflect in claim 1; contact lens material is determined by in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darron (20050041200).
	Regarding claim 1, Darron discloses ([0035]-[0040], Fig 3) an ocular contact lens (40) comprising a proximal curved surface (42) configured to contact the surface of an eye (Fig 7, [0036], concave surface 42 is intended to contact patient’s eye); a distal flat contact lens surface configured to allow a retina of the eye to be seen (Fig 7, see portion 40 and portion 50 on each end of assembly 100 and contacting the patient’s eye); one or more chamfered edges (Fig 7, 40) of the ocular contact lens (40) wherein the one or more chamfered edges (Fig 7, 40) has a wider circumference closer to the proximal curved surface and a narrower circumference near the distal flat surface (Fig 3 shows posterior surface 43 has a closer curved circumference than surface 44); and a straight edge (Fig 3, 41) of the ocular contact lens adjacent to the chamfered edges (Fig 7, 40) located perpendicular to the flat distal contact lens surface (Fig 7, see portion 40 and portion 50 on each end of assembly 100 and contacting the patient’s eye) and extending away from the proximal curved surface (Fig 7, 20) to the one or more chamfered edges (40), wherein the ocular contact lens (40) is configured, through the one or more chamfered edges (43), to reflect light more effectively toward the retina ([0038], external mirrors).
	Regarding claim 2, Darron discloses wherein the ocular contact lens comprises at least one of glass ([0055], glass), polymers, poly(methyl) methacrylate, coating, silicone or plastics.
	Regarding claim 3, Darron discloses wherein an angle of the one or more chamfered edges is 0° to 90° (Fig 7 shows portion 40 with respect to portion 50 is less than a 90° and within the claimed range). 
	Regarding claim 5, Darron discloses wherein the distal flat surface is slightly rounded to widen the view through the lens and allow for capture of a wider angle of the retina ([0055], Fig 7).
	Regarding claim 6, Darron discloses wherein a maximum feasible angle for the one or more chamfered edges made of a contact lens material is determined by Ɵ<180-2*arcsin(1/n) (180-169.224 = 10.776 which is within the claimed range and less than 45°), wherein n ([0035], n more preferably about 10.65 mm) is the refractive index of the contact lens material.
	Regarding claim 7, Darron discloses wherein the contact lens thickness is about 0.25 mm to 2.75 mm ([0036], Fig 3, portion 40 is preferably about 0.5 mm to about 4 mm and within the claimed range).
	Regarding claim 25, Darron discloses wherein the one or more chamfered edges are straight or curved (Fig 3, curved edges of portion 40). 
	Regarding claim 27, Darron discloses wherein the contact lens thickness is 2.75 mm to about 10 mm  ([0036], Fig 3, portion 40 is preferably about 0.5 mm to about 4 mm and within the claimed range).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Darron (20050041200) in view of Van Dijk (20140252667).
	Regarding claim 4, Darron discloses the invention as described in claim 1 but does not teach wherein an angle of the one or more chamfered edges is 45°. However, in a similar endeavor, Van Dijk teaches wherein an angle of the one or more chamfered edges is 45° ([0080], the chamfered circumferential edge in the range of 15-45 degrees). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the optical device of Darron with the contact lens edges of Van Dijk for the purpose of increasing the accuracy of the optical surface of a contact lens (Van Dijk, [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khaw (20040196434), Volk (6164779), Ishiguro (5501217), and Abel (4810082) are intraocular observation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872